              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
              CIVIL CASE NO. 1:18-cv-00283-MR-WCM


KIM L. HARPER,                             )
                                           )
                        Plaintiff,         )
                                           )
      vs.                                  )            ORDER
                                           )
                                           )
ROCHELLE HARPER GREENIDGE,                 )
et al.,                                    )
                                           )
                   Defendants.             )
______________________________             )


      THIS MATTER is before the Court on the Plaintiff’s Motion for

Reconsideration [Doc. 17].

      The Plaintiff, who is proceeding pro se, moves for reconsideration of

the Order dismissing her civil action without prejudice. [Doc. 17].

      The Court may grant a motion for reconsideration under Rule 59(e) of

the Federal Rules of Civil Procedure only in the following circumstances: “(1)

to accommodate an intervening change in controlling law; (2) to account for

new evidence not available at trial; or (3) to correct a clear error of law or to

prevent manifest injustice.” Hill v. Braxton, 277 F.3d 701, 708 (4th Cir. 2002)

(quoting Collison v. Int’l Chem. Workers Union, 34 F.3d 233, 236 (4th Cir.
1994)). The Plaintiff has failed to establish that any of these circumstances

are present here. Accordingly, the Plaintiff’s Motion for Reconsideration

must be denied.

      The Plaintiff states in her motion that: “If the Court wants Harper to be

more specific, she can do that.” [Doc. 17 at 12]. The Plaintiff misapprehends

the problem. The Court did not dismiss this action because the Plaintiff failed

to make sufficient allegations to support her claim. Rather, the Court cited

three reasons why the Court either lacked subject matter jurisdiction or

should decline to exercise jurisdiction over the Plaintiff’s asserted claims.

For these reasons, the Plaintiff’s claims were dismissed without prejudice to

her re-filing such claims in a court of competent jurisdiction. The Plaintiff

also repeatedly states that she “would appreciate having her day in court.”

[Id. at 10, 11]. She may still have her “day in court.” That day must, however,

be in a court of competent jurisdiction, which would be a state court of

general jurisdiction.

      IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion for

Reconsideration [Doc. 17] is DENIED.
                               Signed: February 14, 2019
      IT IS SO ORDERED.




                                         2
